Citation Nr: 0521741	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-31 873	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an effective date earlier than September 5, 
2002, for the award of service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1969 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

A claim of service connection for PTSD was not received by 
the RO until September 5, 2002.


CONCLUSION OF LAW

An earlier effective date for the award of service connection 
for PTSD is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Of record is the VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, dated July 
18, 2002, appointing the Vietnam Veterans of America (VVA) as 
the veteran's accredited representative.

The veteran submitted an informal claim, dated July 19, 2002, 
for service connection for PTSD.  Notwithstanding that the 
veteran's accredited representative was VVA at the time, the 
veteran submitted this informal claim to The American Legion, 
which received the document on July 22, 2002, according to a 
date stamp on the document.  Another date stamp indicates the 
document was received by the Veterans of Foreign Wars on 
August 7, 2002.  The final date stamp indicates that the 
document was not received by the Detroit RO until February 
21, 2003.

Meanwhile, the veteran submitted a formal claim on a VA Form 
21-526, dated August 6, 2002.  A date stamp indicates it was 
received by VVA on September 4, 2002.  Another date stamp 
shows the formal claim was received by the RO on September 5, 
2002.

The claim was adjudicated by the RO, and the veteran was 
awarded service connection for PTSD, rated as 30 percent 
disabling, effective September 5, 2002, the date on which the 
veteran's claim was received by the RO.  In a notice of 
disagreement (NOD) dated in February 2003, the veteran 
contended that the effective date should be July 19, 2002, 
the date on his informal claim.

VA is bound by the law and regulation which specify the 
effective date of an awarded claim.  The effective date of an 
award of disability compensation, in conjunction with a grant 
of entitlement to service connection on a direct basis, shall 
be the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year of separation from service; otherwise, the effective 
date shall not be earlier than the date of receipt of the 
application for service connection.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2004).

Here, since the claim was made more than 30 years after the 
veteran left military service, the effective date can be no 
earlier than the date of receipt of the claim by VA.  That 
date is September 5, 2002.  (A claim for service connection 
for a nervous condition was previously denied by the RO in 
1980, but no appeal ensued.)  The only way the effective date 
of the claim could be July 19, 2002, as the veteran would 
have it, would be if the claim had been received by VA on 
that date.  

The veteran suggests that error was committed by a service 
organization that failed to timely submit his informal claim, 
and that, as a result, he should be awarded an earlier 
effective date of July 19, 2002, the date of his informal 
claim.  Perhaps a mistake was made in not forwarding the 
claim to VA, but the law nevertheless requires that the claim 
be received by VA.  No provision is made for an error or act 
of omission, both of which are beyond the control of VA, made 
by the veteran or his/her representative.  As noted above, VA 
is bound by the law and regulation which specify the 
effective date of an award.  Thus, as a matter of law, the 
Board cannot award an earlier effective date for the 
veteran's service-connected PTSD.

The Board notes that the standard for assisting claimants in 
the processing of claims for VA benefits was changed, 
effective November 9, 2000, with the signing into law of the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106- 475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
Because the law, and not the evidence, is dispositive of this 
claim, application of the provisions of the VCAA would not be 
helpful to the claimant.  No further assistance or 
development in accordance with the VCAA is required in this 
case.  Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

Entitlement to an earlier effective date for the award of 
service connection for post-traumatic stress disorder (PTSD) 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


